FILE COPY




                                IN THE SUPREME COURT OF TEXAS
                                          -- -- -- --


NO. 14-1084

 WOODY K. LESIKAR,
 INDIVIDUALLY AND AS TRUSTEE
 OF THE WOODY K. LESIKAR                               §
 SPECIAL TRUST AND AS TRUSTEE                          §
                                                                                         Harris County,
 OF THE WOODROW V. LESIKAR                             §
 FAMILY TRUST                                          §
                                                                                             1st District.
 v.                                                    §
 CAROLYN ANN LESIKAR MOON,                             §
 INDIVIDUALLY AND AS TRUSTEE
 OF THE CAROLYN ANN LESIKAR
 MOON SPECIAL TRUST



                                                                                          March 27, 2015

          Petitioner's petition for review, filed herein in the above numbered and styled case, having been
 duly considered, is ordered, and hereby is, denied.

                                        (Justice Eva M. Guzman not sitting)


                                          

          I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify that the
 above and attached is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under the date
 shown.
          It is further ordered that petitioner, WOODY K. LESIKAR, INDIVIDUALLY AND AS
 TRUSTEE OF THE WOODY K. LESIKAR SPECIAL TRUST AND AS TRUSTEE OF THE
 WOODROW V. LESIKAR FAMILY TRUST, pay all costs incurred on this petition.
          WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this the 8th
 day of May, 2015.



                                                           Blake A. Hawthorne, Clerk

                                                           By Monica Zamarripa, Deputy Clerk